DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 07/18/2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant’s election of the species of Fig. 6 in the reply filed on 07/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	- Claims 2-5, 9, 12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
	- Claims 11 and 14 depend on claim 9 that has been withdrawn; therefore, the examiner has not examined these claims on their merits. The examiner has examined claims 1, 6-8,10 and 13 which read on the elected species of Fig. 6.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “via a line 45” (see page 6, line 5, - Fig. 1) and “outlet 62” ( see page 13, line 10 – see Fig. 12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities: the following headings in the specification are missing: Background of the Invention, Summary of the Invention, Brief Description of the Drawing, and Detailed Description of the Invention.  Applicant is requested to insert heading to separate the various parts of the application. Appropriate correction is required.
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WI (U.S. Patent Application Publication Number 2015/0075152A1)
	Regarding claim 1, as shown in Figs. 1-3, WI discloses a pump unit which has at least one high-pressure port (HP) and at least one low-pressure port (LP), having a motor and a hydraulic pump (OP – see page 2, para [0038]) which has at least one high-pressure outlet 11b, 15, and at least one low-pressure outlet 12b, 16, wherein the high-pressure outlet 11b ,15 is connected to the high-pressure port (HP) via at least one pressure-regulating valve 21.   
	Regarding claim 6, WI discloses further comprising an integrated storage vessel (P) from which drawing-in by the hydraulic pump (OP) is realized.     
	Regarding claim 7, WI discloses wherein the hydraulic pump (OP) has a low-pressure pump 11, into which a high-pressure pump 12 is integrated (see Fig. 3, para. [0071]).     
	Regarding claim 8, WI discloses further comprising a branch 54 from the low-pressure outlet 12, 16, wherein said branch 54 leads to the suction side of the high-pressure pump.   
7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Son et al. (Son) (U.S. Patent Application Publication Number 2017/0059032A1)
	Regarding claim 1, as shown in Figs.1-5, Son discloses a pump unit which has at least one high-pressure port (HP) and at least one low-pressure port (LP), having a motor and a hydraulic pump 10 which has at least one high-pressure outlet 101b ,101d, 16 and at least one low-pressure outlet 102d, 20, wherein the high-pressure outlet 101b ,101d, 16 is connected to the high-pressure port (HP) via at least one pressure-regulating valve 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over any one of WI or Son in view of  Merz (Publication Number DE10160286).
	WI or Son discloses the invention as recited above; however, WI or Son fails to disclose a stator of the vane pump.
	As shown in Figs. 1-2, Merz teaches	wherein the hydraulic pump is a rotary vane pump having multiple rotary vanes 8 which, together with a stator 9 and the rotor 6, delimit5Docket No. 535357US Preliminary Amendmentmultiple low-pressure chambers 11, 12 , wherein each rotary vane 8 delimits a high-pressure chamber 13, 14 within the rotor 6. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the structure of the vane pump, as taught by Merz in the any one of WI or Son apparatus, since the use thereof would have improved the efficiency of the rotary vane pump at higher speeds with a compact design and reduced the cost of the manufacturing.

Allowable Subject Matter
9.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Prior Art
10.	The IDSs (PTO-1449) filed on Jul. 28, 2021 and Feb. 22, 2021 have been considered.  An initialized copy is attached hereto.  
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Ostwald (U.S. Patent Number 2,993,445), Fujita et al. (U.S. Patent Application Publication Number  2009/0162230A1) and Agner (Publication Number WO 03056180A1), each further discloses a state of the art.
	

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746